Case 2:20-cv-02927-CBM-AS Document 49 Filed 09/17/20 Page 1 of 2 Page ID #:1140




 1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
     Jerome A Clay, Esq. (327175)
 2   LAW OFFICE OF RONDA BALDWIN-KENNEDY
 3   5627 Kanan Rd. #614
     Agoura Hills, CA 91301
 4   Phone: (951) 268-8977
 5   Fax: (702) 974-0147
     Email: ronda@lorbk.com
 6
 7   Raymond M. DiGuiseppe (SB #228457)
 8   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 9   Southport, North Carolina 28461
10   Phone: 910-713-8804
     Fax: 910-672-7705
11   Email: law.rmd@gmail.com
12   Attorneys for Plaintiffs
13                           UNITED STATES DISTRICT COURT
14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15   DONALD MCDOUGALL, et al.,                             Case No. 2:20-cv-02927-CBM (ASx)
16
                           Plaintiffs,                 PLAINTIFFS’ SUPPLEMENTAL
17         vs.                                         REQUEST FOR JUDICIAL NOTICE
18                                                     IN SUPPORT OF THEIR
     COUNTY OF VENTURA,                                OPPOSITION TO DEFENDANTS’
19   CALIFORNIA, et al.,                               MOTION TO DISMISS FIRST
20                                                     AMENDED COMPLAINT
                            Defendants.
21
22
23
           Plaintiffs, by and through counsel, collectively request this Court take judicial
24
     notice, pursuant to Rule 201 of the Federal Rules of Evidence, of the following
25
     matters of public record relevant to the adjudication of the Motion to Dismiss:
26
           Exhibit A: The opinion in Duncan v. Becerra, ___ F.3d___ (9th Cir. 2020),
27
     2020 WL 4730668, published on August 14, 2020; and
28

                                                      –1–
       PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 49 Filed 09/17/20 Page 2 of 2 Page ID #:1141




 1         Exhibit B: The opinion in County of Butler v. Wolf, ___ F.Supp.3d ___ (W.D.

 2   Pa. 2020), 2020 WL 5510690, published September 14, 2020.
 3         As recently published case authorities from readily available and verifiable
 4   sources, these opinions are “matters of public record” proper for judicial notice.
 5   Daghlian v. DeVry University, Inc., 461 F.Supp.2d 1121, 1143 (C.D. Cal. 2006)
 6   (quoting Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.2001) (“under
 7   Fed.R.Evid. 201, a court may take judicial notice of ‘matters of public record’”);
 8   Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746, n. 6 (9th Cir. 2006)
 9   (“We may take judicial notice of court filings and other matters of public record.”).
10         Further, the opinion in Duncan v. Becerra must be considered binding
11   precedent from the date it was issued. Yong v. I.N.S., 208 F.3d 1116, 1119, n. 2 (9th
12   Cir. 2000) (“once a federal circuit court issues a decision, the district courts within
13   that circuit are bound to follow it and have no authority to await a ruling by the
14   Supreme Court before applying the circuit court's decision as binding authority”);
15
     accord Durham v. Prudential Insurance Company of America, 236 F.Supp.3d 1140,
16
     1147 (C.D. Cal. 2017); Zuniga v. United Can Co., 812 F.2d 443, 450 (9th Cir. 1987)
17
     (“District courts are, of course, bound by the law of their own circuit.”).
18
           Both opinions are relevant to the determination of the applicable standard of
19
     constitutional scrutiny in this case and to the proper application of that standard—in
20
     particular the analysis appearing at pages *12 through *17 in Duncan v. Becerra and
21
     the analysis appearing at pages *5 through *10 in County of Butler v. Wolf.
22
           Plaintiffs therefore respectfully submit these opinions for this Court’s judicial
23
     notice as being relevant to the Court’s adjudication of the Motion to Dismiss.
24
25   Dated: September 17, 2020

26                                                 /s/ Raymond DiGuiseppe
27                                                 Raymond DiGuiseppe
                                                   Attorneys for Plaintiffs
28

                                                      –2–
       PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                              CASE NO. 2:20-cv-02927
